  Case 14-82423      Doc 40       Filed 02/21/19 Entered 02/21/19 10:28:01           Desc Main
                                    Document     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: SHELLEY R. HARRIS                     §       Case No. 14-82423
                                             §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 08/05/2014.

       2) The plan was confirmed on 10/31/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          11/15/2018.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on 08/03/2018, 08/10/2018.

       5) The case was completed on 11/15/2018.

       6) Number of months from filing or conversion to last payment: 51.

       7) Number of months case was pending: 54.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $10,075.00.

       10) Amount of unsecured claims discharged without full payment: $14,521.20.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 14-82423      Doc 40       Filed 02/21/19 Entered 02/21/19 10:28:01         Desc Main
                                    Document     Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)         $ 19,940.81
      Less amount refunded to debtor(s)                         $ 0.00
NET RECEIPTS                                                                      $ 19,940.81



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                $ 4,000.00
       Court Costs                                               $ 0.00
       Trustee Expenses & Compensation                      $ 1,488.94
       Other                                                     $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                   $ 5,488.94

Attorney fees paid and disclosed by debtor(s):                     $ 0.00



Scheduled Creditors:
Creditor                                        Claim      Claim          Claim    Principal    Interest
Name                                Class   Scheduled   Asserted       Allowed         Paid        Paid
GERACI LAW L.L.C.                   Lgl      4,000.00   4,000.00       4,000.00    4,000.00        0.00
CITIZENS FINANCE                    Sec      9,692.00   6,525.00       6,525.00    6,525.00      605.80
CITIZENS FINANCE                    Uns          0.00   2,304.25       2,304.25    1,460.75        0.00
WORLD ACCEPTANCE                    Sec        100.00       0.00           0.00        0.00        0.00
WORLD ACCEPTANCE                    Uns      1,100.00   1,048.79       1,048.79      664.87        0.00
ILLINOIS DEPARTMENT OF              Pri      1,000.00   1,003.16       1,003.16    1,003.16        0.00
ILLINOIS DEPARTMENT OF              Uns          0.00     199.40         199.40      126.41        0.00
AMERICASH LOANS LLC                 Uns        400.00     435.45         435.45      276.05        0.00
AMERICASH                           Uns        685.00        NA             NA         0.00        0.00
ASSOCIATED BANK                     Uns        450.00        NA             NA         0.00        0.00
BANK OF AMERICA                     Uns        800.00        NA             NA         0.00        0.00
CHASE BANK                          Uns        600.00        NA             NA         0.00        0.00
COMCAST                             Uns         81.00        NA             NA         0.00        0.00
COMMONWEALTH EDISON                 Uns        500.00        NA             NA         0.00        0.00
CONSUMER PORTFOLIO SVC              Uns      3,548.00        NA             NA         0.00        0.00
CREDITORS PROTECTION S              Uns        100.00        NA             NA         0.00        0.00
CREDITORS PROTECTION S              Uns         86.00        NA             NA         0.00        0.00
CREDITORS PROTECTION S              Uns        793.00        NA             NA         0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 14-82423      Doc 40       Filed 02/21/19 Entered 02/21/19 10:28:01    Desc Main
                                    Document     Page 3 of 5




Scheduled Creditors:
Creditor                                        Claim      Claim      Claim   Principal   Interest
Name                                Class   Scheduled   Asserted   Allowed        Paid       Paid
CREDITORS PROTECTION S              Uns         80.00        NA         NA        0.00       0.00
CREDITORS PROTECTION S              Uns         64.00        NA         NA        0.00       0.00
CREDITORS PROTECTION S              Uns         20.00        NA         NA        0.00       0.00
CREDITORS PROTECTION S              Uns        312.00        NA         NA        0.00       0.00
PREMIER BANKCARD/CHARTER            Uns        485.00     485.08     485.08     307.52       0.00
NICOR GAS                           Uns        300.00     216.26     216.26     137.09       0.00
ROCKFORD MERCANTILE AGENCY          Uns        200.00   2,454.73   2,454.73   1,556.15       0.00
ROCKFORD MERCANTILE                 Uns        630.00        NA         NA        0.00       0.00
ROCKFORD MERCANTILE                 Uns        405.00        NA         NA        0.00       0.00
ROCKFORD MERCANTILE                 Uns        481.00        NA         NA        0.00       0.00
ROCKFORD MERCANTILE                 Uns        149.00        NA         NA        0.00       0.00
ROCKFORD MERCANTILE                 Uns        157.00        NA         NA        0.00       0.00
RRCA ACCOUNTS MANAGEMENT            Uns        654.00     654.48     654.48     414.90       0.00
SFC                                 Uns        600.00     665.66     665.66     421.99       0.00
SIGMA SOLUTIONS                     Uns        400.00        NA         NA        0.00       0.00
STATE COLLECTION SERV               Uns        467.00        NA         NA        0.00       0.00
TIGERTRANZ                          Uns         40.00        NA         NA        0.00       0.00
ATLAS ACQUISITIONS LLC              Uns        489.00     489.21     489.21     310.13       0.00
WOODMAN S - ROCKFORD #30            Uns         25.00        NA         NA        0.00       0.00
QUANTUM3 GROUP LLC                  Uns          0.00   1,012.80   1,012.80     642.05       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 14-82423      Doc 40       Filed 02/21/19 Entered 02/21/19 10:28:01     Desc Main
                                    Document     Page 4 of 5




Summary of Disbursements to Creditors:

                                               Claim             Principal           Interest
                                               Allowed           Paid                Paid
Secured Payments:
      Mortgage Ongoing                               $ 0.00           $ 0.00             $ 0.00
      Mortgage Arrearage                             $ 0.00           $ 0.00             $ 0.00
      Debt Secured by Vehicle                   $ 6,525.00       $ 6,525.00           $ 605.80
      All Other Secured                              $ 0.00           $ 0.00             $ 0.00
TOTAL SECURED:                                  $ 6,525.00       $ 6,525.00           $ 605.80

Priority Unsecured Payments:
        Domestic Support Arrearage                   $ 0.00           $ 0.00               $ 0.00
        Domestic Support Ongoing                     $ 0.00           $ 0.00               $ 0.00
        All Other Priority                      $ 1,003.16       $ 1,003.16                $ 0.00
TOTAL PRIORITY:                                 $ 1,003.16       $ 1,003.16                $ 0.00

GENERAL UNSECURED PAYMENTS:                     $ 9,966.11       $ 6,317.91                $ 0.00



Disbursements:

       Expenses of Administration               $ 5,488.94
       Disbursements to Creditors              $ 14,451.87

TOTAL DISBURSEMENTS:                                            $ 19,940.81




UST Form 101-13-FR-S (9/1/2009)
  Case 14-82423        Doc 40      Filed 02/21/19 Entered 02/21/19 10:28:01               Desc Main
                                     Document     Page 5 of 5




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 02/21/2019                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
